           CASE 0:15-cr-00261-ADM-BRT Doc. 98 Filed 02/05/21 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


United States of America,

                 Plaintiff/Respondent,
                                                               MEMORANDUM OPINION
          v.                                                   AND ORDER
                                                               Criminal No. 15-261 ADM/BRT
Elena Lev Polukhin,

            Defendant/Petitioner.
______________________________________________________________________________

Michael L. Cheever, Assistant United States Attorney, Minneapolis, MN, on behalf of Plaintiff.

Andrew S. Feldman, Esq., Feldman Firm PLLC, Miami, FL, and Marc Prokosch, Esq., Marc
Prokosch Law LLC, Roseville, MN, on behalf of Defendant.
______________________________________________________________________________

                                         I. INTRODUCTION

          This matter is before the undersigned United States District Judge for a ruling on

Defendant Elena Lev Polukhin’s (“Polukhin”) Petition for Writ of Coram Nobis [Docket No.

91]. The Petition seeks a writ of coram nobis to vacate Polukhin’s conviction, sentence, and

restitution order. Plaintiff United States of America (the “Government”) has filed a Response

[Docket No. 94] opposing the Petition. For the reasons stated below, Polukhin’s Petition is

denied.

                                         II. BACKGROUND

A. Indictment

          In September 2015, Polukhin, a physician, was charged in a 30-count Indictment with

health care fraud conspiracy, soliciting and receiving kickbacks, health care fraud, aggravated

identity theft, and unlawful distribution and dispensing of controlled substances. Indictment

[Docket No. 1] ¶¶ 17-26. Polukhin retained two highly experienced federal criminal defense
         CASE 0:15-cr-00261-ADM-BRT Doc. 98 Filed 02/05/21 Page 2 of 14




attorneys to represent her.

B. Plea Agreement

       On March 9, 2016, Polukhin entered a plea of guilty to one count of soliciting and

receiving kickbacks in violation of 42 U.S.C. § 1320a-7b(b)(1)(A). See Change of Plea Hr’g

[Docket No. 39]; Plea Agreement [Docket No. 40] ¶ 1. In return for Polukhin’s plea of guilty,

the Government agreed to dismiss the remaining 29 counts in the Indictment. Plea Agreement

¶ 1.

       Polukhin admitted in the Plea Agreement that from June 2012 to March 2014, she

knowingly received kickbacks from Best Aid Pharmacy (“Best Aid”) in return for writing

prescriptions for topical pain-relief creams to patients who were Medicare and Medicaid

beneficiaries. Plea Agreement ¶¶ 1–2. Best Aid submitted claims for reimbursement to

Medicare and Medicaid plans for the prescriptions that Polukhin had written. Id. ¶ 2. Polukhin

also admitted that the total amount of kickback payments she received from Best Aid was

$43,885, and that Best Aid received a total of $463,052.33 in claim reimbursements from

Medicare and Medicaid plans for the prescriptions she had written. Id. During the time of the

scheme, Polukhin was in a romantic relationship with Best Aid’s part owner and manager, Boris

Rabichev (“Rabichev”). Plea Tr. [Docket No. 43] at 32–33.

       The claims that Best Aid submitted for reimbursement falsely stated that Best Aid

compounded the ingredients for the pain-relief creams using powder from individual capsules,

when bulk powders had actually been used. See United States v. Polukhin, 896 F.3d 848, 850

(8th Cir. 2018). As a result, Best Aid received over $421,000 more in reimbursements than it

would have had accurate claims been submitted. Id. at 850–51. The Plea Agreement set forth


                                               2
        CASE 0:15-cr-00261-ADM-BRT Doc. 98 Filed 02/05/21 Page 3 of 14




that Polukhin maintained that her relevant conduct for sentencing purposes was limited to the

kickbacks she received, while the Government maintained that Polukhin was also responsible for

the amount of loss caused to Medicare and Medicaid through the fraudulent reimbursement

scheme. See Plea Agreement ¶ 7(b); Plea Tr. at 19–20.

       The Plea Agreement includes the following agreement about the amount of restitution

that the Court might order:

               Restitution. The defendant understands and agrees that the
               defendant may be ordered to make restitution to the victims of her
               crime. The defendant understands and agrees that the Court may
               order her to make restitution for amounts above and beyond those
               directly caused by the offense of conviction. The United States
               maintains that the amount of restitution is $421,329.19. The
               defendant reserves the right to contest this restitution amount. The
               defendant understands and agrees that the Court will determine the
               amount of restitution and may order the defendant to make restitution
               for amounts beyond those directly caused by the offense of
               conviction if the Court determines at sentencing that the United
               States has established such amounts as compensable under the
               applicable restitution statutes.

Plea Agreement ¶ 10.

C. Plea Hearing

       During the change of plea hearing on March 9, 2016, the Court engaged in a lengthy Rule

11 colloquy lasting almost an hour. See Plea Tr. at 1, 43. The Court asked Polukhin if she was

satisfied with her attorneys' representation, and she answered, “I love them.” Id. at 7. Polukhin

also said that she had enough time to talk with her lawyers about the case and that they had

answered all of her questions. Id. Polukhin was told she could consult with her attorneys at any

time during the proceeding, and she did so. Id. at 5, 18, 34-35.

       After a conducting a paragraph-by-paragraph review of the Plea Agreement with


                                                3
         CASE 0:15-cr-00261-ADM-BRT Doc. 98 Filed 02/05/21 Page 4 of 14




Poluhkin, the Court stated, “Well, you seem to be tracking just fine and understanding this well,

but are there any questions, any areas of uncertainty or grayness that you’d like me to go back

over?” Id. at 30. Poluhkin responded, “No,” and confirmed that she was “a hundred percent

clear on what [her] obligations [were] and what [she was] pleading guilty to.” Id.

       Before accepting her guilty plea, the Court asked Polukhin if she was in fact guilty of the

offense, and she confirmed that she was. Id. at 39-40. The Court warned Polukhin that once she

pled guilty, “it closes the door on whether you can change your mind about going to trial.” Id. at

40. Polukhin stated that she was sure she wanted to plead guilty. Id. Polukhin then entered and

the Court accepted her plea of guilty to Count 22 of the Indictment. Id. at 42.

D. Sentence and Appeal

       Polukhin was sentenced on December 28, 2016. The parties agreed that the Court could

rely on their sentencing submissions to resolve factual disputes rather than having an evidentiary

hearing. Sentencing Tr. [Docket No. 76] at 22–23, 27–29.

       The Court began the sentencing hearing by addressing a September 14, 2106 letter

[Docket No. 45] Polukhin had sent to the Court after her guilty plea. Id. at 3. In the letter,

Polukhin stated, “I deny any intent to commit crime, defraud US Government or anybody else.”

When asked about the letter, Polukhin stated that she “wanted to be very clear that I had

absolutely no intent to commit any crime.” Sentencing Tr. at 4–5. The Court responded that it

did not “sentence people who make mistakes. They have to be guilty of the offense.” Id. at 5.

The Court gave Polukhin an opportunity to withdraw her guilty plea, stating, “I’m not going to

go forward if there’s any uncertainty in your mind about whether or not you’re guilty of this

offense.” Id. at 5. Polukhin clarified that she was not “backing off” her guilty plea and that she


                                                 4
        CASE 0:15-cr-00261-ADM-BRT Doc. 98 Filed 02/05/21 Page 5 of 14




was guilty of the offense. Id. at 6–8. With that assurance, the Court then proceeded with the

sentencing hearing.

       Polukhin contested at sentencing the amount of loss she owed for restitution, arguing that

the reimbursement fraud by Best Aid was separate from the kickbacks she received. Def.’s

Sentencing Br. [Docket No. 51 at 7–8]; Def.’s Reply Br. [Docket No. 53 at 1–3]. The Court

rejected this argument and found that Polukhin participated in a single conspiracy that included

fraudulent billing by Best Aid. Sentencing Tr. at 29–30. In reaching this conclusion, the Court

explained:

               I think I have a sufficient understanding of the scheme involved here
               and I do view it as one of healthcare fraud rather than separate frauds
               of kickbacks which was a part of the healthcare fraud as well as a
               reimbursement scheme. Clearly there was a relationship between
               Rabichev and Polukhin which made this scheme come into fruition.
               Dr. Polukhin was in the position of being the feeder for the
               prescriptions which set up the healthcare fraud to happen and part of
               that scheme was the kickbacks that came back.

Id.

       Polukhin was sentenced to a custodial term of 18 months followed by a one-year term of

supervised release. Sentencing J. [Docket No. 60] at 2–3. In addition, restitution was ordered in

the amount of $421,329.19, to be owed jointly and severally with Rabichev and Best Aid

pharmacist Richard Wayne Custer (“Custer”). Id. at 6–7; Am. J. [Docket No. 79] at 7. Polukhin

appealed the restitution order, and the Eighth Circuit affirmed on July 19, 2018. See Polukhin,

896 F.3d at 854.

       In December 2018, the Government filed a notice in this case confirming it had collected

the full $421,329.19 owed by Polukhin for restitution and a special assessment. See Satisfaction

Monetary Imposition [Docket No. 88]. Polukhin was released from prison in April 2018, and

                                                 5
           CASE 0:15-cr-00261-ADM-BRT Doc. 98 Filed 02/05/21 Page 6 of 14




completed her 1-year term of supervised release on April 26, 2019.

E. Coram Nobis Petition

          On May 26, 2020, more than a year after her supervised release had expired, Polukhin

filed a petition for writ of coram nobis as a separate civil case in this Court. See Polukhin v.

United States, No. 20-1244 (D. Minn.) (“Civil Case”). On September 16, 2020, the Court

dismissed the petition because it was improperly filed as a civil proceeding, but allowed the

petition to be refiled in this criminal case. See Order [Civil Case Docket No. 16].

          On October 7, 2020, Polukhin filed the Petition in this case. She seeks a writ of error

coram nobis to vacate her conviction, sentence, and order of restitution. Petition at 2, 17. The

Government opposes the Petition, arguing in is untimely, procedurally barred, and fails on the

merits.

                                         III. DISCUSSION

A. Legal Standard

          A person who has been convicted of a federal crime and is no longer in federal custody

may seek a writ of error coram nobis to set aside their conviction and sentence. United States v.

Morgan, 346 U.S. 502, 505–06 (1954); United States v. Little, 608 F.2d 296, 299 (8th Cir. 1979).

Coram nobis relief is “substantially equivalent” to post-conviction relief under 28 U.S.C. § 2255.

Little, 608 F.2d at 299. The main difference between the two remedies is that coram nobis relief

is available when the defendant is no longer in custody, whereas custody is a prerequisite for

§ 2255 relief. Id.; United States v. Camacho-Bordes, 94 F.3d 1168, 1172 n.6 (8th Cir. 1996).

          The Supreme Court has cautioned that a writ of coram nobis is an “extraordinary

remedy” that should be allowed “only under circumstances compelling such action to achieve


                                                   6
         CASE 0:15-cr-00261-ADM-BRT Doc. 98 Filed 02/05/21 Page 7 of 14




justice” and to correct errors “of the most fundamental character.” Morgan, 346 U.S. at 511–12.

“Coram nobis relief has been called the criminal-law equivalent of the Hail Mary pass in

American football.” Baranski v. United States, 880 F.3d 951, 954 (8th Cir. 2018) (citing United

States v. George, 676 F.3d 249, 251 (1st Cir. 2012)). This is because “[t]he further a case

progresses through the remedial steps available to a criminal defendant, the stiffer the

requirements for vacating a final judgment. . . . The writ of error coram nobis lies at the far end

of this continuum.” Id. (quoting George, 676 F.3d at 258). Given that coram nobis relief is at

the far end of the remedial spectrum and is subject to the stiffest requirements for vacating a

judgment, the requirements for obtaining coram nobis relief cannot be less stringent than those

required for § 2255 relief. Id. at 956.

B. Poluhkin’s Petition

        1. Timeliness

        The Government argues Polukhin's coram nobis petition must be dismissed as untimely.

The Court agrees. A coram nobis petition is not subject to a statute of limitations. Kovacs v.

United States, 744 F.3d 44, 54 (2d Cir. 2014). However, “[t]o qualify for coram nobis relief, [a]

petitioner must have [a] valid reason for not attacking [the] conviction earlier.” United States v.

Estrada-Perez, No. 02-403(3) DSD, 2011 WL 2965249, at *2 (D. Minn. July 22, 2011) (quoting

United States v. Shoupe, 299 F. App’x 610, 610-11 (8th Cir. 2008)); see also Kovacs, 744 F.3d

at 54 (“[T]he petitioner must demonstrate sound reasons for any delay in seeking relief. The

critical inquiry . . . is whether the petitioner is able to show justifiable reasons for the delay.”)

(internal citation and quotation marks omitted).

        Here, Polukhin’s judgment became final on October 17, 2018, ninety days after the


                                                   7
            CASE 0:15-cr-00261-ADM-BRT Doc. 98 Filed 02/05/21 Page 8 of 14




Eighth Circuit affirmed this Court’s judgment. She was released from custody on April 26,

2019, when she completed her supervised release. She did not file a § 2255 motion while in

custody and did not file her coram nobis petition until May 26, 2020, more than a year after she

was released. Even that late date is suspect as the operative filing date since the Petition was

inappropriately filed at that time as a civil rather than criminal proceeding. The Petition was not

filed in this criminal proceeding until October 7, 2020.

        Polukhin does not provide any reason, much less a justifiable one, for why she waited

nearly two years after her judgment became final to challenge her conviction and restitution

order. She notes that she could not have filed a coram nobis petition while in custody and could

not have filed a § 2255 motion after she was released from custody. While this is true, Poluhkin

does not explain why she failed to pursue either remedy until 19 months after her judgment

became final, or why she waited more than a year after her release to file her coram nobis

petition.

        A § 2255 movant must seek relief within one year from when the judgment becomes

final. 28 U.S.C. § 2255(f)(1). Although Congress has not imposed this procedural requirement

on coram nobis petitioners seeking post-conviction relief, Polukhin should not be permitted to

pursue coram nobis relief with less diligence than that required by a § 2255 movant unless she

has a valid reason for not attacking her conviction and judgment earlier. See Baranski, 880 F.3d

at 956 (holding requirements for coram nobis relief cannot be less stringent than for § 2255

relief). Because Polukhin has failed to show a justifiable reason for the delay, the Petition is

dismissed as untimely.




                                                 8
         CASE 0:15-cr-00261-ADM-BRT Doc. 98 Filed 02/05/21 Page 9 of 14




       2. Merits

       Even if the Petition had been timely filed, it would fail on the merits. None of the four

claims raised in the Petition entitle Polukhin to coram nobis relief.

               a. Claim One: Ineffective Assistance of Counsel as to Plea Agreement

       In Claim One, Polukhin argues her former counsel provided ineffective assistance when

representing her with respect to the Plea Agreement. To prevail on a claim of ineffective

assistance of counsel, a prisoner must show (1) “counsel’s representation fell below an objective

standard of reasonableness,” and (2) “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Strickland v.

Washington, 466 U.S. 668, 687-88, 694 (1984).

       Polukhin contends her counsel rendered ineffective assistance by entering into a plea

agreement that allowed the Government to seek restitution beyond what the federal restitution

statutes authorized. In the Plea Agreement, the parties agreed that “the Court will determine the

amount of restitution and may order the defendant to make restitution for amounts beyond those

directly caused by the offense of conviction if the Court determines at sentencing that the United

States has established such amounts as compensable under the applicable statutes.” Plea

Agreement ¶ 10. Polukhin argues that absent this provision, the Government would have been

limited to restitution for her offense of conviction (soliciting and receiving kickbacks) which

would have been slightly over $40,000. Polukhin contends that had she “understood the

potential consequences of the written plea agreement, she never would have agreed to wager

hundreds of Thousands (sic) of dollars at sentencing.” Pet’n at 9.

       Polukhin has not shown that counsel’s performance fell below an objective standard of


                                                  9
        CASE 0:15-cr-00261-ADM-BRT Doc. 98 Filed 02/05/21 Page 10 of 14




reasonableness. The Victim and Witness Protection Act authorizes a court to “order, if agreed to

by the parties in a plea agreement, restitution to persons other than the victim of the offense.”

18 U.S.C. § 3663(a)(1)(A). Here, the restitution provision agreed to by the parties in the Plea

Agreement authorized the Court to order restitution for amounts above the kickback offense if

the Court determined at sentencing that such amounts were compensable under applicable

restitution statutes. This provision gave Polukhin the benefit of pleading guilty to a single

kickback charge, and also satisfied the Government’s objective of ensuring that restitution would

be ordered on Polukhin’s conduct to the extent restitution was available for other crimes she

committed. See Gov’t Mem. Opp’n at 3–4.

       Polukhin avers that had she known there was a real possibility that she would be required

to pay $421,329.19, she would not have entered into the Plea Agreement. Polukhin Decl.

[Docket No. 91, Attach. 1] at 1. However, she does not claim this was due to a failure of

explanation from her attorneys. The Plea Agreement and Polukhin’s sworn testimony at the plea

hearing show she was fully informed that the Government would be seeking over $400,000 in

restitution. The Plea Agreement expressly states: “The defendant understands and agrees that

the Court may order her to make restitution for amounts above and beyond those directly caused

by the offense of conviction. The United States maintains that the amount of restitution is

$421,329.19.” Plea Agreement ¶ 10.

       The Court reviewed this provision with Polukhin at the plea hearing, and Polukhin

confirmed under oath that she understood the provision:

               COURT: Then, turning to page 8, paragraph 10 talks about
               restitution. It says that you understand and agree that you’ll be
               ordered to make restitution to the victims of this offense. You state
               that you understand that I may order you to make restitution of

                                                 10
        CASE 0:15-cr-00261-ADM-BRT Doc. 98 Filed 02/05/21 Page 11 of 14




               amounts even above and beyond those directly caused by the offense.
               The United States is arguing that the amount of restitution in this case
               is $421,329.19. Your attorneys are reserving the right to contest that
               amount, to tell me that there are other considerations or deductions,
               that that’s the wrong amount for whatever reason. Again, I’ll
               consider those arguments later and make a determination. And I may
               in fact, it says under the agreement, order you to make restitution
               beyond the amounts directly caused by the offense if I determine that
               the United States has established the amounts as compensable under
               the statutes which apply to this restitution. So that will be a legal
               issue I’ll be deciding. Do you understand?

               POLUKHIN: I do.

Plea Tr. at 26. Polukhin also confirmed to the Court that she was “a hundred percent clear on

what [her] obligations [were] and what [she was] pleading guilty to.” Id. at 30.

       Even if Polukhin could show that her counsel’s performance fell below an objective

standard of reasonableness, she has not shown that but for counsel’s errors the result would have

been different. Polukhin makes no effort to show she would have succeeded at trial and

somehow avoided paying the amount of restitution that was ordered here.

               b. Claim Two: Evidence Poluhkin’s Conduct Caused Loss of $421,329.19

       In Claim Two, Polukhin argues the restitution order must be vacated because no evidence

at the sentencing hearing showed that Polukhin’s act of referring prescriptions to Best Aid

caused the loss of $421,329.19 to Medicare and Medicaid.

       This claim failed on direct appeal. The Eighth Circuit held that the evidence was

sufficient to support a reasonable inference “that Polukhin, as the feeder for the prescriptions,

knew about the fraudulent reimbursement scheme that relied on the prescriptions, and that she

voluntarily joined a conspiracy that would benefit her financially through her relationship with

Rabichev.” Polukhin, 896 F.3d at 853 (internal quotation marks omitted). The Eighth Circuit


                                                 11
        CASE 0:15-cr-00261-ADM-BRT Doc. 98 Filed 02/05/21 Page 12 of 14




concluded that “[b]ecause the conspiracy to defraud directly and proximately caused Medicare

and Medicaid to lose $421,329.19, the district court was authorized to order Polukhin to make

restitution in that amount.” Id.

               c. Claim Three: Ineffective Assistance with Respect to Guilty Plea

       In Claim Three, Polukhin argues that she was deprived of her Sixth Amendment right to

effective assistance of counsel because it was clear during the plea hearing that her plea of guilty

was not knowing and intelligent.

       To show ineffective assistance of counsel in the context of a guilty plea, a defendant

“must establish: (1) counsel’s performance fell below the Strickland standard of reasonableness;

and (2) there is a reasonable probability that but for counsel’s errors, the defendant would not

have pleaded guilty but would have proceeded to trial.” United States v. Davis, 508 F.3d 461,

463 (8th Cir.2007). Judicial review of defense counsel’s performance is “highly deferential,”

and is not used to second-guess a counsel’s performance in hindsight. Strickland, 466 U.S. at

689. “While a guilty plea taken in open court is not invulnerable to collateral attack in a post

conviction proceeding, the defendant’s representations during the plea-taking carry a strong

presumption of verity and pose a ‘formidable barrier in any subsequent collateral proceedings.’”

Voytik v. United States, 778 F.2d 1306, 1308 (8th Cir. 1985) (quoting Blackledge v. Allison,

431 U.S. 63, 74 (1977)).

       Polukhin’s sworn testimony during the plea hearing contradicts her claim that her guilty

plea was not knowing and intelligent. Polukhin stated that she had sufficient time to consult

with her attorneys prior to the plea hearing and that they had answered all her questions. She

also repeatedly assured the Court that she understood the proceedings and that she was guilty.


                                                12
        CASE 0:15-cr-00261-ADM-BRT Doc. 98 Filed 02/05/21 Page 13 of 14




On this record, Polukhin cannot establish that her counsel’s performance fell below an objective

standard of reasonableness. Even if counsel’s performance had been deficient, which it was not,

Polukhin has not shown a reasonable probability that but for counsel’s alleged errors she would

not have pleaded guilty but would have proceeded to trial on the 30-count Indictment.

               d. Claim Four: Not Guilty

       In Claim Four, Polukhin argues that her sentence and conviction must be vacated because

she is not guilty of violating the Anti-Kickback statute. Polukhin contends that no referral

occurred when she selected Best Aid to fill her prescriptions, because Best Aid was the only

pharmacy in Minnesota capable of filling the prescriptions for the specialized compounded

medications. Poluhkin argues that since no other pharmacy could fill or dispense the

prescriptions, she was not acting as a decision-maker or making a referral when she selected

Best-Aid to fill the prescriptions she had written.

       Polukhin waived this claim by pleading guilty. Additionally, she chose not to raise this

claim on direct appeal. Poluhkin may not use the extraordinary remedy of coram nobis as a

substitute for raising the claim on direct appeal. See Azzone v. United States, 341 F.2d 417, 419

(8th Cir. 1965) (“Coram nobis may not be used as a substitute for an appeal.”).

       In addition to being procedurally barred, the claim fails on the merits. Polukhin cites no

cases in which a treating physician who receives kickbacks in return for making referrals to a

specific provider has been held not to be a decision-maker under the anti-kickback statute. Not

only does the claim lack precedential support, it is contradicted by the record. Poluhkin admitted

in a written statement that at one point she “began to investigate other pharmacies that could

create the cream,” but Rabichev “did not want to lose business from [her] patients.” Presentence


                                                 13
        CASE 0:15-cr-00261-ADM-BRT Doc. 98 Filed 02/05/21 Page 14 of 14




Investigation Report ("PSR") [Docket No. 58] at 9. As a result, Rabichev made payments to

Polukhin’s charitable trust so that she would continue using Best Aid rather than other

pharmacies to fill the prescriptions. Id. at 10.

                                        IV. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Petitioner Elena Lev Polukhin’s Petition for Writ of Coram Nobis

[Docket No. 91] is DENIED.

                                                        BY THE COURT:



                                                            s/Ann D. Montgomery
                                                        ANN D. MONTGOMERY
                                                        U.S. DISTRICT COURT

Dated: February 5, 2021




                                                   14
